Title: From George Washington to Edward Newenham, 25 December 1787
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon December 25th 1787

I have reed your letters of the 9th of Decr 1786—27th of Feby and 2d of march 1787. They should have had an earlier & more regular acknowledgment had not the publick business in which I was, in a manner, compeled to engage the last summer, joined to the unremitting attention which my own private affairs require rendered it almost impossible to observe that punctuallity with my correspondents that I could wish.
I thank you, my dear Sir, for the information which you gave

me in your several letters, relative to the state of publick affairs in your Country. I hope the exertions of good men and a concurrence of circumstances will finally produce that tranquility, concord and happiness among you which you so earnestly wish for.
The publick attention here is at present wholly employed in considering and animadverting upon the form of Government proposed by the late convention for these States. The inefficacy of our present general system is acknowledged on all hands, and the proposed one has its opponents but they bear so small a proportion to its friends that there is little or no doubt of its taking place, Three States have already decided in its favor—two unanimously and the other by a majority of two to one; these are the only States whose conventions have as yet determined upon the subject, but from every information, the others will be found pretty fully in sentiment with them. The establishment of an enerjetic general Government will disappoint the hopes and expectations of those who are unfriendly to this Country—give us a national respectibility—and enable us to improve those commercial and political advantages which Nature and situation have placed within our reach.
I wrote to you sometime since and enclosed a letter from Doctor Franklin to me in answer to one which I had written respecting your Sons being appointed Consul at Marseilles; he applied to Mr Jay, Minister of foreign Affairs, (whose answer to him I likewise forwarded to you;)—the result of the application was that it could not be granted because there existed a resolution of Congress declaring that none but an American citizen should be appointed to that Office.
Mrs Washington joins me in the Compliments of the season to Lady Newenham & yourself, and in wishing you many happy returns of it. I am Dr Sir—Yr Most Obedt Hble Servant

G. Washington

